The petition of J.N. Mitchell shows that he was committed by James F. Keeshen, a justice of the peace in and for McClain county, after a preliminary examination to answer to the district court of said county upon a charge that he did kill and murder one Charley Eldridge; that an application for bail was made to the district judge of said county, and was denied. Petitioner alleges that he is not guilty of the crime charged, and the proof of his guilt is not evident nor the presumption thereof great. Attached to said petition is a transcript of the testimony taken upon the preliminary examination. Upon a consideration of the evidence and the argument of counsel, it was adjudged and ordered that petitioner be admitted to bail in the sum of $20,000, bond to be conditioned as by law required, and to be approved by the court clerk of McClain county, and upon approval of the same said court clerk shall notify the sheriff of said county, who shall discharge said petitioner from custody. *Page 2